Court of Appeals
                               First District of Texas
                                      BILL OF COSTS

                                       No. 01-14-00207-CV

  Ellen Lumenta, Individually and as Personal Representative of the Estate of Roy Meyers Revelino
                                        Nawawi, Deceased

                                                v.

    Bell Helicopter Textron, Inc., Bell Helicopter Korea Inc., Bell Helicopter Corporation, Bell
  Helicopter International Inc., Bell Helicopter International Sales Corporation, Pratt & Whitney
                               and United Technologies Corporation

            NO. 2013-45235A IN THE 190TH DISTRICT COURT OF HARRIS COUNTY



  TYPE OF FEE            CHARGES            PAID/DUE              STATUS               PAID BY
SUPP CLK RECORD             $89.00         05/22/2015             PAID                   ANT
     MT FEE                 $15.00         04/17/2015            E-PAID                  ANT
     MT FEE                 $10.00         04/03/2015            E-PAID                  ANT
   RPT RECORD               $23.00         08/30/2014             PAID                   ANT
   CLK RECORD              $120.00         08/26/2014             PAID                   APE
   RPT RECORD              $255.04         07/09/2014             PAID                   APE
     MT FEE                 $10.00         07/01/2014            E-PAID                  ANT
SUPP CLK RECORD             $30.00         06/25/2014            E-FILED                 UNK
SUPP CLK RECORD            $332.00         06/25/2014           UNKNOWN                  UNK
     MT FEE                 $10.00         06/16/2014            E-PAID                  ANT
     MT FEE                 $10.00         04/22/2014            E-PAID                  ANT
SUPP CLK RECORD            $271.00         03/28/2014             PAID                   UNK
   CLK RECORD              $325.00         03/27/2014             PAID                   ANT
STATEWIDE EFILING           $20.00         03/19/2014             PAID                   ANT
      FILING               $175.00         03/19/2014             PAID                   ANT
  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $1,695.04.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this November 6, 2015.